Title: To George Washington from Mary Harding Bristow, 5 July 1791
From: Bristow, Mary Harding
To: Washington, George



Sir
Spring Gardens London 5th July, 1791

I once more take the liberty of addressing a few lines to Your Excellency, as I am inform’d the Sale of my Son’s Brent Town Lands, was finaly set aside by the decree of Your Court of Appeals last december. there fore, the Claims of individuals upon it are entirely wiped away; leaving only that of the State under

the Escheat and forfeiture Laws, made during the War. I some years ago, did myself the honor to write to you, and send a Copy of the Petition, and Memorial Myself, and the other Guardians of my Son had address’d to the Assembly of the States in his behalf, which you had the goodness to acknowledge the receipt of. I shall there fore not trouble you with sending over an other Petition to the Legislature; but rely entirely on Your Excellency’s, and their Justice, & Humanity in Restoring to my Son that part of his Estate which it now absolutely is in their power to do—as I am sure they will recollect my Infant Son, cou’d do no act to offend! and as the Moderation of Peace, has succeeded the Asperities of War; I will hope: from the known goodness of Your Heart, and the great influence You must have! that I shall be made happy in a favorable Answer to my Request, which will always be acknowledged with great gratitude by Sr Your Excellency’s Most Respectfull Humble Servant

M: Bristow


P.St John Taylor Esqr. is in Possession of the affidavits of my Husband’s death and the Infancy of my Son. if you Sir shou’d think them of any Use.

